OPINION
PER CURIAM.
Appellant perfected his appeal from a judgment adverse to him rendered June 16, 1977 in the 197th District Court of Cameron County. The cost bond was filed in the District Court, and the transcript and statement of facts were filed in this Court on August 16, 1977 and August 31, 1977, respectively. Under Rule 414, T.R.C.P., appellant’s brief was due to be filed on September 30, 1977.
Appellant has not filed a brief, nor has a motion for extension of time been filed. On October 14, 1977, Bennie Ray, appellant’s attorney, was notified that the cause would be dismissed on October 27, 1977 for failure to timely file a brief unless he appeared at 9:00 A. M. on that date and showed cause why the appeal should not be dismissed.
No one representing appellant appeared in this Court on October 27, 1977. However, a letter was received from Mr. Nick Malant, an attorney in Brownsville, requesting an extension of time to file the brief and stating that Mr. Ray has been involved in a lengthy trial.
We find that the time for filing of appellant’s brief has expired, that the letter request for an extension was neither timely *841nor sufficient to constitute a motion, and that neither appellant nor his representative appeared at the show cause hearing. It is therefore ordered that this cause be dismissed. See Continental Oil Co. v. Do-bie, 552 S.W.2d 183 (Tex.Civ.App. — Corpus Christi 1977, writ ref’d n. r. e.); Rule 414, T.R.C.P.
Appeal dismissed.